Exhibit 10.1

THIRD AMENDMENT TO THE

APOGEE ENTERPRISES, INC.

2011 DEFERRED COMPENSATION PLAN

WHEREAS, Apogee Enterprises, Inc. (the “Company”) adopted the Apogee

Enterprises, Inc. 2011 Deferred Compensation Plan effective as of January 1,
2011 (the

“Plan”), and as thereafter amended; and

WHEREAS, the Board of Directors has the authority to amend the Plan pursuant

to Section 11.2 of the Plan; and

WHEREAS, the Board of Directors desires to amend the Plan, effective October

1, 2017, to modify the definition of Retirement in the Plan.

NOW, THEREFORE, the Plan is hereby amended, effective October 1, 2017, in

the following respects:

 

  1. Section 2.35 of the Plan (as renumbered under the First Amendment of the

 

     Plan) is hereby amended to read as follows:

 

  2.35 Retirement. Retirement means a Participant’s Separation from

     Service after the earlier of attainment of age 65 or attainment of

     age 50 and completion of 15 Years of Service. Effective with

     respect to Compensation Deferral Agreements that become

     irrevocable under Section 4.2 on or after October 1, 2017,

     Retirement means a Participant’s Separation from Service after

     the earlier of attainment of age 65 or attainment of age 60 and

     completion of 5 Years of Service.

IN WITNESS WHEREOF, the undersigned executed this Third Amendment

as of the 5th day of October, 2017, to be effective as of the date specified
above.

Apogee Enterprises, Inc.

By: Joseph F. Puishys (Print Name)

Its: Chief Executive Officer and President (Title)

/s/ Joseph F. Puishys     10/5/17           (Signature)